Citation Nr: 1826091	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound (GSW) to the left buttock, with degenerative joint disease of the hip joint and atrophy of muscle group XVII (with retained foreign body).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from May 1966 to May 1968.  Among other honors, he was awarded the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In March 2014, June 2016, and October 2017 the Board remanded the claim for further development.


FINDING OF FACT

The residuals of the GSW to the left buttock, with degenerative joint disease of the hip joint and atrophy of muscle group XVII (with retained foreign body), are manifested by a moderately severe muscle injury.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for the residuals of the GSW to the left buttock, with degenerative joint disease of the hip joint and atrophy of muscle group XVII (with retained foreign body), have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.56, 4.59, 4.73, DC 5317 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

In a July 1969 rating decision, the RO granted service connection for GSW residuals and assigned a 10 percent rating, pursuant to 38 C.F.R. §4.73, DC 5313.  

In May 1976, the rating was increased to 20 percent under DC 5317.  A rating higher than 20 percent was denied in August 1984, and in the April 2009 rating decision on appeal.

Also in the April 2009 rating decision, the RO awarded service connection for the scar associated with the GSW.  The Veteran did not disagree with any aspect of the RO's determination regarding his scar, and the matter was not included in the statement of the case.  The matter of a higher rating for the scar is not currently on appeal, and while the Board will address the scar as it pertains to DC 5317, it will not adjudicate the matter of a higher rating for the scar. 

The Veteran's disability is rated under 38 C.F.R. § 4.73, DC 5317, based on injury to Muscle Group XVII.  The function of Muscle Group XVII includes extension of hip; abduction of thigh; elevation of opposite side of pelvis; and tension of fascia lata and iliotibial (Maissiat's) band, acting with XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia.  Ratings of 0, 20, 40, and 50 percent are provided for slight, moderate, moderately severe, and severe injuries, respectively.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The Veteran has been assigned a 20 percent evaluation based on a "moderate" muscle wound.  The next higher rating of 40 percent is available based on evidence of a "moderately severe" muscle wound.  A "moderately severe" muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, as well as tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).
A rating of 50 percent is available based on evidence of a "severe" muscle wound.  A "severe" muscle wound is shown by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.

History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.

Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).

Additionally, normal flexion of the hip is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a , Plate II. 

Service treatment records (STRs) show that on December 2, 1966, the Veteran sustained a GSW to the left buttock.  The wound had no fracture, nerve, or artery involvement.  His wound healed without complications, but had to be debrided twice.  It was not a through-and-through injury.  The exact length of hospitalization is unclear from the STRs; it appears he may have been hospitalized through March 1967, including for surgical repair of a torn medial meniscus in the left knee.  The Veteran is separately-service connected for a left knee disability.

In January 2009, the Veteran's then-employer submitted a letter stating that the Veteran had a lot of trouble keeping up at work because of his leg and hip.  His attendance had become sporadic, and there were many tasks he could not accomplish because of his hip.  In a follow-up letter, the employer stated it had become necessary to terminate the Veteran because of his inability to perform jobs properly, and because of safety concerns for him and the other staff members.

On VA examination in March 2009, the Veteran reported constant pain in the left hip, worsened by prolonged standing.  He denied giving way, instability, stiffness, weakness, incoordination, dislocation or subluxation, locking, effusion, or flare-ups.

On examination, weight-bearing of the joint was not affected.  There was no bone loss.  There was a well-healed scar with normal sensation and no inflammation.  The scar was not adherent and did not cause limitation of joint motion.  The Veteran reported a localized, achy feeling at the left greater trochanteric bursa at the top of the scar.  There was mild muscle atrophy of the quadriceps; the left measured 36 centimeters and the right side measured 36.5 centimeters.  There was pain on motion of the left hip.  Flexion was to 110 degrees, extension was to 30 degrees, and abduction was to 40 degrees.  On the right, flexion was to 125 degrees, extension was to 30 degrees, and abduction was to 45 degrees.  There was no additional loss of motion on repetition.  The examiner diagnosed minimal degenerative hip joint disease with a 1.6 centimeter metallic foreign body, status-post GSW to the left buttock.  

As for the muscles, the Veteran reported pain and increased fatigability.  There was not decreased coordination, weakness, or uncertainty of movement.  There were not flare-ups.  The left hip was stiff and limited his ability to climb a ladder.  Muscle strength was 4 in the affected muscle group, and 5 in a nearby muscle group.  There was not intermuscular scarring.  There was not an entry and exit scar.  There were no residuals of nerve, tendon, or bone damage.  There was no muscle herniation, loss of deep fascia, or loss of muscle substance.  A nerves examination showed no abnormalities.

The examiner stated that Veteran's hip condition and separately-service connected left knee disability had a significant effect on employment in that he could not climb the scaffold or carry heavy objects such as drywall.  His hours at work had been cut significantly because he could perform only the less labor-intensive tasks.

At the March 2014 hearing, the Veteran testified that his condition had worsened since the March 2009 examination.  He experienced increased weakness, pain, fatigue, problems with coordination, uncertainty of movements, and an inability to keep up with work requirements.  He reported a decrease in overall muscle mass compared to the right side. 

On VA examination in August 2014, the Veteran reported pain in the left hip with prolonged walking, standing, and climbing.  He denied flare-ups.  In the bilateral hips, flexion was to 125 degrees or greater with no objective evidence of painful motion.  Extension was greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees or limited such that he could not cross his legs.  Rotation was not limited such that he could not toe-out more than 15 degrees.  He could perform repetitive-use testing with no loss of motion bilaterally.  There was no functional loss on repetitive use.  Muscle strength was 5/5 bilaterally in flexion and abduction, and 4/5 in left hip extension, compared to 5/5 on the right.  There was no ankylosis or any other hip condition.  The condition did not impact the ability to work.

As for the muscles, he had a penetrating injury with a retained foreign body.  There was not severe damage such that he was unable to rise from a seated and stooped position or unable to maintain postural stability without assistance.  The associated scars were small or linear, indicating a short track of a missile through the muscle tissue.  There were no fascial defects associated with the muscle injury.  There was no effect on muscle substance or function.  There were no cardinal signs or symptoms of a muscle disability.  Muscle strength was normal in hip flexion, and was 4/5 on the left in hip extension, compared to 5/5 on the right.  The left thigh measured 36.2 centimeters, compared to 36.5 on the right.  Assistive devices were not required.  The muscle injury did not impact work, such as resulting in an inability to keep up with work requirements.  The condition did not prevent him from engaging in meaningful employment consistent with his skills, training, or education as the degenerative joint disease was mild, the range of motion of the hip was normal, there was no gait abnormality, and the Veteran ambulated without assistance.  There was not wasting or atrophy of the muscle, and the weakness in left hip extension was not to a degree that functionality would be affected.  The associated scar was not painful or unstable, did not cause limitation of functioning, was well-healed, and was not tender.

On VA examination in August 2016, the examiner noted a penetrating muscle injury.  There was not severe damage such that he was unable to rise from a seated and stooped position or unable to maintain postural stability without assistance.  The scars were small or linear, indicating a short track of a missile through the muscle tissue.  There were no fascial defects associated with the muscle injury.  There was no effect on muscle substance or function.  There were occasional cardinal signs and symptoms of a muscle disability.  Muscle strength was normal in hip flexion, and was 4/5 on the left in hip extension, compared to 5/5 on the right.  There was no muscle atrophy.  The examiner found the thighs were of equal circumference.  Assistive devices were not required.  The associated scar was not painful or unstable.  There was an impact on work to the extent the Veteran had leg weakness, achiness, and numbness with walking and standing, however, the examiner stated this was unrelated to the GSW and more likely related to general frailty.

Resolving all doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted for the disability for the appeal period.  The record shows a history of a penetrating wound with debridement.  It appears he was hospitalized for a prolonged period for treatment.  There is evidence of an inability to keep up with work requirements, as shown by the letters from the Veteran's employer and the March 2009 examiner's statement that there was a significant effect on employment and the Veteran's hours had been cut significantly.  Muscle atrophy was shown on VA examinations in March 2009 and August 2014.  Left hip flexion was decreased when compared to the right side on VA examination in March 2009.  Muscle strength was decreased when compared to the right side on VA examinations in March 2009, August 2014, and August 2016.  The Board finds these tests of strength and endurance demonstrate positive evidence of impairment. 

However, the preponderance of the evidence is against a rating higher than 40 percent.  There was no extensive debridement, prolonged infection, sloughing of soft parts, or intermuscular binding and scarring.  There is no record of consistent complaints of cardinal signs and symptoms of a muscle disability; the August 2014 VA examiner found no cardinal signs or symptoms, and the August 2016 examiner found only occasional cardinal signs and symptoms.  The record does not show ragged, depressed, or adherent scars indicating wide damage to muscle groups in the missile track.  Palpation does not show a loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  There is no indication that muscles swell or harden abnormally in contraction.  While there is positive evidence of impairment, the tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side do not indicate severe impairment of function; the Veteran's range of motion on the left compared to the right is similar, and muscle strength, at worst, has been decreased to 4/5.

There is also not x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; adaptive contraction of an opposing group of muscles; or atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.

The preponderance of the evidence shows no additional loss of motion on repetition, and his pain and functional loss has already been considered in awarding a 40 percent rating under DC 5317.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit motion to such an extent as to warrant the assignment of a higher rating under the applicable diagnostic code.

The Board can point to no other diagnostic code that would provide a basis for the assignment of a rating in excess of 10 percent for the Veteran's muscle injury.  The VA examiners have indicated that the affected muscles are those in Group XVII.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (when a condition is specifically listed in the Schedule, it may not be rated by analogy.)  Additionally, the Board has considered the diagnostic codes pertaining to the hip and thigh, DCs 5250-5255, but finds none are raised by the evidence.  The Board further finds that entitlement to a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not raised as a TDIU was granted in a final September 2014 rating decision.

The VA examination reports discussed above are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's disabilities, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated, do not support a higher rating than that already assigned herein.

For the foregoing reasons, the Board finds that a 40 percent disability rating, but no higher, is warranted for the GSW disability.  


ORDER


A disability rating of 40 percent, but no higher, for residuals of a gunshot wound to the left buttock, with degenerative joint disease of the hip joint and atrophy of muscle group XVII (with retained foreign body) is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


